                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

JACQUELYN LISICKI,

            Plaintiff,

v.                                     Case No:     2:19-cv-648-FtM-29MRM

LEE MEMORIAL HEALTH SYSTEM,

           Defendant.


                               OPINION AND ORDER

       This matter comes before the Court on defendant’s Motion to

Strike (Doc. #16) filed on October 28, 2019.                  Plaintiff filed a

Response in Opposition (Doc. #17) on October 29, 2019.                   For the

reasons that follow, the motion is granted.

                                        I.

       Pursuant    to   Rule   12(f)    of   the    Federal    Rules   of   Civil

Procedure, a party may move to strike “any redundant, immaterial,

impertinent, or scandalous matter” within the pleadings.                        The

court enjoys broad discretion in determining whether to grant or

deny    these     motions   to   strike.          Anchor   Hocking     Corp.    v.

Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla. 1976).

“The purpose of a motion to strike is to clean up the pleadings,

streamline      litigation,      and    avoid      unnecessary    forays       into

immaterial matters.”        Hutchings v. Fed. Ins. Co., 2008 WL 4186994,

*2 (M.D. Fla. Sept. 8, 2008) (marks and citation omitted).                  It is
not intended to “procure the dismissal of all or part of a

complaint.”      Id.   Likewise, a motion to strike is a drastic remedy

and is disfavored by the courts.              Schmidt v. Life Ins. Co. of N.

Am., 289 F.R.D. 357, 358 (M.D. Fla. 2012).              Therefore, a motion

to strike should be granted only if “the matter sought to be

omitted has no possible relationship to the controversy, may

confuse the issues, or otherwise prejudice a party.”              Id.

                                        II.

       Plaintiff Jacquelyn Lisicki has brought this action against

defendant Lee Memorial Health System and alleges she was terminated

from   her     employment   due   to   age    discrimination.     (Doc.   #12.)

According to the Amended Complaint, plaintiff worked for defendant

for nearly ten years, during which she was subjected to disparate

treatment because of her age.           (Id. pp. 1-2.)     After complaining

about the disparities, plaintiff was allegedly told by her manager

that her job was in jeopardy unless she “proved her worth.”               (Id.

p. 2.)   Per the Amended Complaint, plaintiff was forced out of her

job shortly thereafter.       (Id.)

       The     two-count    Amended      Complaint     contains    ninety-one

paragraphs of allegations.         Defendant’s motion seeks to strike a

number of these paragraphs, arguing they should be stricken “so as

not to confuse the issues and prejudice” defendant.                (Doc. #16,

p. 3.)       Specifically, defendant seeks to strike those portions of

the Amended Complaint that (1) reference a prior age discrimination



                                       - 2 -
lawsuit against defendant and allege past mistreatment of older

workers, and (2) reference defendant’s revenues, its president and

CEO, and its board of directors.                (Id. pp. 3-9.)        Defendant argues

these    paragraphs          are     immaterial,      impertinent,         scandalous,

unnecessary, and unrelated to plaintiff’s claims.                      (Id.)

       Having reviewed the allegations in the Amended Complaint, as

well    as   the    arguments       of    the   parties,   the    Court     will      grant

defendant’s        motion.         The    following   portions        of   the   Amended

Complaint are immaterial and shall be stricken:

  •    The fifth sentence in the first paragraph;

  •    Paragraphs two through four, as well as the accompanying

       footnotes;

  •    Paragraphs      fifteen           through   twenty,       as    well      as    the

       accompanying footnote; and

  •    Paragraph forty-six.

(Doc. #12, pp. 2-12.)

       Accordingly, it is hereby

       ORDERED AND ADJUDGED:

       Defendant’s Motion to Strike (Doc. #16) is GRANTED and the

portions of the Amended Complaint listed above shall be stricken.

       DONE and ORDERED at Fort Myers, Florida, this                        12th        day

of November, 2019.




                                           - 3 -
Copies:
Counsel of Record




                    - 4 -
